DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “sending, by the second client device to the first web server, the second content identifier; receiving, by the second client device from the first web server, the second content”, in lines 12-13. However, Claim 1 recites “a second content identified by a second content identifier and stored in a second web server”, in lines 2-3. Under the reasonable interpretation to claim 1 lines 1-3, a second web server is different from a first web server, and the second content is only stored on the second web server. Thus, it is unclear how the second client device can receive the second content from the first web server. For the purpose of this office action, Examiner interprets the limitations recited in lines 12-13 should read  “sending, by the second client device to the second web server, the second content identifier; receiving, by  from the second web server, the second content” which consist with limitations recited in lines 1-3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10440146. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of U.S. Patent No. 10440146 alone or in combination teach each and every limitation of claims 1-27 of the instant application. 
For example: 
Claims 1 and 4-6 of U.S. Patent No. 10440146 teach claim 1 of the instant application.
Regarding claim 1, Claims 1 and 4-6 of U.S. Patent No. 10440146 teach a method for use with a first content identified by a first content identifier and stored in a first web server, for use with a second content identified by a second content identifier and stored in a second web server, and for use with a third server, the method comprising: (Claim 1: method for fetching over the Internet a first content identified by a first content identifier and stored in a second server, by a first device identified in the Internet by a first identifier, for use with a second device identified in the Internet by a second identifier, for use with a third device identified in the Internet by a third identifier, for use with a second content identified by a second content identifier and stored in a third server, and for use with a first server)
 sending, by the first device, the first content identifier to the first server (e.g. third server))
receiving, by a second client device from the third server, the first content identifier; (Claim 4: wherein the sending, by the second device, of the first content identifier to the second server is in response to the receiving, by the first server, of the first content identifier)
sending, by the second client device to the first web server, the first content identifier; (Claim 1: sending, by the second device, the first content identifier to the second server (e.g. first web server))
receiving, by the second client device from the first web server, the first content; (Claim 1: receiving, by the second device, the first content from the second server)
sending, by the second client device to the third server, the first content; (Claim 5: wherein the receiving, by the first device, of the first content is in response to the receiving, by the second device, of the first content from the second server)
receiving, by the first client device from the third server, the first content; (Claim 1: receiving, by the first device, the first content; (Claim 6: wherein the receiving, by the first device, of the first content comprises receiving, by the first device, the first content from the second device)
sending, by the first client device to the third server, the second content identifier; (Claim 1: sending, by the first device, the second content identifier to the first server (e.g. third server))
receiving, by the second client device from the third server, the second content identifier; (Claim 4: wherein the sending, by the second device, of the first content identifier to the second server is in response to the receiving, by the first server, of the first content identifier)
sending, by the second client device to the first web server, the second content identifier; (Claim 1: sending, by the third device (e.g. second device), the second content identifier to the third server (e.g. second web server). It is obvious that the second device and the third device can be the .) 
receiving, by the second client device from the first web server, the second content; (Claim 1: receiving, by the third device, the second content from the third server)
sending, by the second client device to the third server, the second content; and 
receiving, by the first client device from the third server, the second content, (Claim 1: receiving, by the first device, the second content in response to the receiving, by the third device, of the second content from the third server)
wherein the second client device is a portable device that stores, operates, or uses, a mobile operating system. (Claim 1: wherein the second device is a portable device that stores, operates, or uses, a mobile operating system)

Claim 2 of U.S. Patent No. 10440146 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 10440146 teaches claim 3 of the instant application.
 
Claims 1 and 4 of U.S. Patent No. 10440146 teaches claim 4 of the instant application.
Regarding claim 4, Claims 1 and 4-6 of U.S. Patent No. 10440146 teach the method according to claim 1.
Claim 1 of U.S. Patent No. 10440146 teaches further comprising receiving, by the third server from the first client device, the first content identifier; and (Claim 1: sending, by the first device, the first content identifier to the first server; receiving, by the first server, the first content identifier)
Claim 4 of U.S. Patent No. 10440146 teaches in response sending, by the third server to the second client device, the first content identifier. (Claim 4: wherein the sending, by the second )

Claims 1, 4-6, and 11 of U.S. Patent No. 10440146 teaches claim 5 of the instant application.
Regarding claim 5, claims 1 and 4-6 of U.S. Patent No. 10440146 teach the method according to claim 4.
Claim 11 of U.S. Patent No. 10440146 teaches further comprising receiving, by the third server from the first client device, the first content identifier; and (Claim 11: for use with a group that includes a plurality of devices, each device in the group is identified in the Internet using a respective identifier, and for use with a second content identified by a second content identifier and stored in a third server)

Claim 11 of U.S. Patent No. 10440146 teaches claim 6 of the instant application. Claim 14 of U.S. Patent No. 10440146 teaches claim 7 of the instant application. Claim 15 of U.S. Patent No. 10440146 teaches claim 8 of the instant application. Claim 16 of U.S. Patent No. 10440146 teaches claim 9 of the instant application. Claim 17 of U.S. Patent No. 10440146 teaches claim 10 of the instant application. Claim 18 of U.S. Patent No. 10440146 teaches claim 11 of the instant application. Claim 18 of U.S. Patent No. 10440146 teaches claim 12 of the instant application. Claim 18 of U.S. Patent No. 10440146 teaches claim 13 of the instant application. Claim 6 of U.S. Patent No. 10440146 teaches claim 14 of the instant application. Claim 24 of U.S. Patent No. 10440146 teaches claim 15 of the instant application. Claim 24 of U.S. Patent No. 10440146 teaches claim 16 of the instant application. Claim 19 of U.S. Patent No. 10440146 teaches claim 17 of the instant application. Claim 20 of U.S. Patent No. 10440146 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ZI YE/Primary Examiner, Art Unit 2455